DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on October 17, 2022. Claims 1, 12 and 20  are amended, Claims 5-6 and 15-16 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-4, 7-14 and 17-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on October 17, 2022 have been fully considered. 
Applicant argues in its Argument (p8–12) that cited arts fail to teach limitations of the independent Claim 1, specifically: 
“the word ‘vector’ does not appear within Hartman”.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding limitations the Claim 1 of the instant case, the word “vector”, in mathematical or geometrical terms, is a quantity or phenomenon that has two independent properties: magnitude and direction. Applicant’s spec defines the vector [0051] as “Each candidate in the set is represented by an attribute vector defined over a set of attributes A, where A includes all possible skills, titles, and seniorities that can be possessed by the candidates.”, which is identical with Hartman’s attributes.
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080172284 A1 (Hartmann), in view of US 20110276507 A1 (O'Malley) and in further view of US 20040059626 A1 (Smallwood).
Regarding Claims 1, 12 and 19:
A method comprising: estimating, by one or more computer systems, parameters of a first distribution of one or more attributes in a first set of candidates selected as recommendations for a recruiting entity in an online system by i) obtaining vector representations of the one or more attributes for the first set of candidates, and ii) estimating a mean vector and a covariance matrix for the first distribution based on the vector representations and a likelihood function for the first distribution; determining, by the one or more computer systems, a first probability that a candidate belongs to the first distribution based on the estimated parameters and values of the one or more attributes for the candidate by calculating the first probability based on a determinant of the covariance matrix and a difference between the values of the one or more attributes and the mean vector; applying, by the one or more computer systems, a first threshold to the first probability to determine a first classification of the candidate as anomalous or non-anomalous with respect to the first set of candidates; and updating, by the one or more computer systems, a user interface of the online system that outputs the recommendations to the recruiting entity based on the first classification (Hartman: Figs. 4-6, system and method of evaluating a recruiting candidate through various attributes e.g. in Figs. 2-3; the first group candidates are selected and evaluated in reference of attributes 200 and scores are given to each candidate; the candidates who scores above a first threshold (i.e. a probability of a candidate is a non-anomalous) are retained; the 2nd group candidates are evaluated in reference to attributes 300 and scores are given to each candidate; the candidates who scores above a 2nd threshold are retained; the 3rd group is further evaluated through combination of the scores. e.g. Fig. 11, to determine final candidate; final scores can be combined through simple sum, average, or weighted average [0050]-[0052]).
Hartman does not teach explicitly on identifying anomalous/anomalies through attribute evaluation. However, O'Malley teaches (O'Malley: [0437]-[0444], identify anomalies through attributes/behavior evaluation).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hartman with identifying anomalous/anomalies through attribute evaluation as further taught by O'Malley. The advantage of doing so is to enable electronic commerce and recruitment for a resource, an individual or a business entity and more particularly to a localized, segmented, automated, computerized method and system for the same (O'Malley: [0002]).
Hartman teaches using statistical means to evaluation candidates. However Hartman does not teach explicitly on using a likelihood function. However, Smallwood teaches (Smallwood: Figs. 2-3 and [0044]-[0059]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hartman with using a likelihood function as further taught by O'Malley. The advantage of doing so is to provide a high quality and unbiased product recommendation using statistical means based on users preferences  (Smallwood: Background).
Regarding Claims 2, 13 and 20, Hartman as modified teaches all elements of Claims 1, 12 and 19 respectively. Hartman as modified further teaches:
The method of claim 1, further comprising: estimating additional parameters of a second distribution of the one or more attributes in a second set of candidates selected as additional recommendations for the recruiting entity; determining a second probability that the candidate belongs to the second distribution based on the estimated additional parameters and the values of the one or more attributes for the candidate; applying a second threshold to the second probability to determine a second classification of the candidate as anomalous or non-anomalous with respect to the second set of candidates; and combining the first and second probabilities into an anomaly score for the candidate (Hartman: Figs. 4-5 and 11).
Regarding Claim 3, Hartman as modified teaches all elements of Claims 1-2. Hartman as modified further teaches:
The method of claim 2, wherein combining the first and second 2 probabilities into the anomaly score for the candidate comprises at least one of: calculating the anomaly score as a linear combination of the first and second probabilities; and calculating the anomaly score as a weighted geometric mean of the first and second probabilities (Hartman: [0052]).
Regarding Claims 4 and 14, Hartman as modified teaches all elements of Claims 1-2 and 12-13 respectively. Hartman as modified further teaches:
The method of claim 2, wherein the first and second sets of candidates are selected based on at least one of: one or more searches by the recruiting entity; one or more sessions by the recruiting entity with the online system; a recruiter representing the recruiting entity; and a recruiting contract representing the recruiting entity (Hartman: Figs. 4-5).
Regarding Claims 7 and 17, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches:
The method of claim 5, wherein the vector representations comprise: a binary value indicating a presence or an absence of a first attribute in another candidate; a likelihood of a second attribute in the other candidate; and a level associated with a third attribute in the other candidate (Hartman: Fig. 3, attribute is scored binary, and each candidate may score differently; binary summary may indicate likelihood that a candidate possess such attribute and a level (# of yes vs. # of no) indicates degree of such attribute).
Regarding Claim 8, Hartman as modified teaches all elements of Claim 1. Hartman as modified further teaches:
The method of claim 1, wherein applying the first threshold to the first probability to determine the first classification of the candidate as anomalous or non-anomalous with respect to the first set of candidates comprises: classifying the candidate as anomalous with respect to the first set of candidates when the first probability falls below the first threshold (Hartman: Figs. 4-5).
Regarding Claim 9, Hartman as modified teaches all elements of Claim 1. Hartman as modified further teaches:
The method of claim 1, wherein updating the user interface of the online system that outputs the recommendations to the recruiting entity based on the classification comprises at least one of: omitting the candidate from the recommendations outputted to the recruiting entity in the user interface when the classification indicates that the candidate is anomalous with respect to the first set of candidates; and selecting a position of the candidate in a ranking of the recommendations outputted to the recruiting entity based on the classification (O'Malley: Fig. 18, candidates attribute scores are going through thresholding, weighting and ranking in 440 and saved or preview by user).
Regarding Claim 10, Hartman as modified teaches all elements of Claims 1. Hartman as modified further teaches:
The method of claim 1, wherein the one or more attributes comprise at least one of: a skill; a title; a seniority; and a location (O'Malley: Figs. 18-20).
Regarding Claims 11 and 18, Hartman as modified teaches all elements of Claims 1 and 12 respectively. Hartman as modified further teaches
The method of claim 1, wherein the first set of candidates comprises at least one of: a set of search results for a search by the recruiting entity; and one or more pages of the search results (Hartman: Figs. 4-5).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649